Citation Nr: 0532341	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran had active military service from July 1970 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.

The Board notes that the decision set out below grants the 
application to reopen.  In this regard, the Board observes 
that the underlying issue of entitlement to service 
connection for PTSD is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  By an October 1997 rating action, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran was provided notice of the decision and 
his appellate rights.  He filed a Notice of Disagreement 
(NOD) and received a Statement of the Case (SOC), but did not 
thereafter submit a substantive appeal.

2.  Evidence added to the record since the RO's October 1997 
rating action consists of VA medical records reflecting 
treatment at a PTSD outpatient clinic in 2000 and 2001, and 
records forwarded by the Center for Unit Records Research 
(CURR) to include pertinent Combat Operation After Action 
Reports and an Operational Report - Lessons Learned, along 
with a statement from CURR.

3.  The evidence received since the October 1997 rating 
action is so significant that it must be considered in order 
to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The October 1997 rating action, which denied the 
veteran's claim for service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the October 1997 rating 
action is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease first diagnosed after 
service when all of the evidence establishes that the disease 
was incurred in service.  Id.

In an October 1997 rating action, the RO denied the veteran's 
claim for entitlement to service connection for PTSD on the 
basis that, while there was a diagnosis of PTSD, there was no 
evidence that supported the veteran's claimed stressors, 
rendering the diagnosis unsupported and thereby not accepted 
as a basis upon which to grant service connection.  The 
veteran was provided notice of the decision and of his 
appellate rights.  He filed an NOD and received an SOC, but 
did not thereafter submit a substantive appeal.  Therefore, 
the October 1997 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2005).  Nevertheless, a claim will be reopened in 
the event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the October 1997 rating action was 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

The Board notes, in that regard, that the record in this case 
is unclear as to whether the RO in fact adjudicated this 
claim as one that had previously been denied and requiring 
new and material evidence to reopen.  However, in view of the 
decision rendered herein, whereby it is determined that the 
veteran's claim has been reopened, any Board concern as to 
the appellate scope of its review is immaterial.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995), wherein the United States 
Court of Appeals for Veterans Claims (Court) held that the 
question of whether evidence was new and material was a 
matter for the Board to address, regardless of the RO's 
actions. 

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this 
case, the veteran filed his request to reopen his claim in 
January 2001; accordingly, the version in effect prior to 
August 29, 2001, is applicable in this case.

The version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001, provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence of record at the time of the October 1997 rating 
action included the veteran's service medical records, which 
were negative for references to PTSD; and his DD Form 214 
reflecting overseas service, the award of the National 
Defense Service Medal, and an in-service specialty of combat 
engineer, with assignment to an engineer battalion.  The 
evidence at that time also included reports of VA PTSD clinic 
treatment in 1996 and 1997; the report of a June 1997 VA 
examination in which PTSD was diagnosed, based on the 
symptoms exhibited by the veteran and the stressor history he 
furnished at that time; the veteran's service personnel 
records reflecting assignment to Vietnam; and a June 1997 
statement from the veteran in which he alleged that he had 
mental and physical distress and depression experienced by 
many of his fellow soldiers and from which he was still in 
the process of healing.

The evidence associated with the veteran's claims file 
subsequent to October 1997 includes statements from the 
veteran, testimony presented by him at a personal hearing 
held at the RO in July 2004, VA PTSD clinic treatment records 
dated in 2000 and 2001, and documentation received from CURR 
in January 2002.

Specifically, the veteran, in a January 2001 statement and at 
his personal hearing, referenced experiencing rocket attacks 
during the period from March 1971 to May 1971 while stationed 
in Vietnam.  In its response to a query from the RO, CURR 
forwarded to the RO copies of the Combat Operation After 
Action Reports (COAARs) submitted by the veteran's South 
Vietnam unit, Company A, 7th Engineer Battalion, for January 
1971 through April 1971.  CURR noted in its cover letter, 
dated in January 2002, that the COAARs documented several 
hostile incidents involving the unit that resulted in 
casualties, but that the incident described by the veteran 
was not reported.  CURR also forwarded a copy of an 
Operational Report - Lessons Learned (OR-LL) submitted by the 
31st Engineer Battalion for the period ending October 1971, 
documenting the unit's locations and the significant 
situations encountered by the unit during that period.

The evidence also includes a statement from the veteran dated 
in July 2005 in which he cites another in-service incident, 
in which a fellow serviceman was injured in an attack, that 
he identifies as a stressor event.

The Board has reviewed the evidence submitted since the 
October 1997 rating action and has determined that the 
information furnished by CURR is "new and material."  This 
documentation is "new" in that it was not of record at the 
time of the October 1997 rating action.  Moreover, the 
aforementioned evidence is "material" because it is probative 
of the issue at hand, which is whether the veteran's current 
diagnosis of PTSD is supported by the occurrence of 
verifiable in-service stressor events.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, that is, whether a diagnosis of PTSD is 
supported by verification of the occurrence of an in-service 
stressor event.  It is neither cumulative nor redundant of 
evidence that was considered by the RO in October 1997 and, 
since it bears directly on the matter at hand, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Accordingly, the veteran's claim for service connection for 
PTSD is reopened.

ORDER

New and material evidence to reopen a claim of service 
connection for PTSD has been received; to this extent, the 
appeal is granted.


REMAND

In view of the Board's decision above, the veteran's claim 
for service connection for PTSD must be adjudicated on a de 
novo basis without regard to the finality of the October 1997 
rating decision.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2005).  

The Board notes that the veteran has not been accorded a VA 
PTSD examination since requesting in January 2001 that his 
claim be reopened.  A June 1997 VA examination shows that 
PTSD was diagnosed at that time; however, the critical 
question before VA is whether a diagnosis of PTSD is 
supported by the occurrence of verified in-service stressor 
events.  The documentation received from CURR is pertinent to 
that question, and should be considered in conjunction with 
this matter.

Accordingly, additional development of the veteran's claim 
should be undertaken, in the form of attempted verification 
of his purported stressors, to include as reported in July 
2005.  If warranted, an examination should then be undertaken 
to determine whether PTSD is in fact present and, if so, 
whether it is the product of a verified in-service stressor. 

Accordingly, this case must be remanded for the following 
actions:

1.  The veteran's file must be reviewed 
and a specific determination must be 
made, based upon the complete record, as 
to whether the veteran "engaged in 
combat with the enemy."  If so, the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service - must be 
accepted as conclusive evidence of the 
occurrence of the stressor.  If it is 
determined that the evidence does not 
show that the veteran "engaged in combat 
with the enemy," all credible supporting 
evidence developed to show that the 
veteran did experience the alleged 
stressors, to include that forwarded by 
CURR, must be considered and a 
determination as to whether the evidence 
is sufficient to establish the occurrence 
of the stressor. 

2.  If, and only if, it is determined 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, the veteran must be scheduled 
for a VA psychiatric examination to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims folder must be made 
available to the examiner in conjunction 
with this examination.  The stressor or 
stressors that have been determined are 
established by the record must be 
specify for the examiner and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.  
The examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The veteran must be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD must be readjudicated.  This review 
is to be undertaken on a de novo basis, 
with all evidence of record considered.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case must then be returned 
to the Board for further review.  

No action is required of the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


